SIMONS, Circuit Judge.
The facts in this case do not differentiate it from C. L. Gransden & Co. v. Commissioner, and Tuttle v. Commissioner, 6 Cir., 117 F.2d 80, this day decided. As stipulated, they show that the petitioners’ decedent suffered a substantial loss by virtue of principal payments and betterments to improved property purchased on land contract from vendors who had themselves bought the property upon contract. Later, the petitioners’ decedent quit-claimed all his right, title, and interest to his vendors and was released from liability for further payments. As in the principal cases he deducted the full amount of the loss as an ordinary loss, but the deduction was disallowed in part by the respondent on the ground that the loss resulted from the sale or exchange of a capital asset and so was limited by the provisions of § 117 of the Revenue Act of 1934, 26 U.S.C.A.Int.Rev. Acts, page 707.
For the reasons set forth in the opinion in the Gransden and Tuttle cases, the decision of the Board of Tax Appeals is affirmed.